Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shunsuke Sumitani on 16 February 2022.

The application has been amended as follows: 

Claims 35-38. (Canceled)	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose independent claim 21 and 34 limitations including, when combined with the remaining limitations of the respective independent claim:
matching, based upon the designation of the second user by the first user, a user account on a remote service associated with the second user; 
retrieving, based upon the matching of the second user to the corresponding user account on the remote service, a second selection of data of the second user from a collection of data dynamically defined thereby; 
scoring the second selection of data of the second user; 
selectively sending the second selection of data to the first user based upon the scoring thereof, the second selection of data being presentable to the first user in connection with a telephony interaction initiated by the second user to the first user; 
associating the second selection of data sent to the first user as inbound visual data, and the first selection of data as outbound visual data, each for an entry in a listing of names corresponding to the second user; and 
displaying the entry corresponding the second user on a listing of names on a contacts interface screen, a reduced representation of the inbound visual data and a reduced representation of the outbound visual data being displayed in respective, adjacently positioned columns; 
wherein the telephony interactions are voice calls.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/           Primary Examiner, Art Unit 2443